DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Status of the Claims
	Claims 1, 2, 8 and 15 have been amended.  Claims 9-12 have been cancelled.  No claims are newly added.  Accordingly, claims 1-8 and 13-16 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejections of claim 15 under 35 USC 112(a) moot.  Specifically, the claim has been amended to remove the limitation, “in communication with” and particular functional elements have been added to the claim.  Thus, said rejections have been withdrawn.



Applicant’s amendment renders the rejection under 35 USC 102 over Niida moot.  Specifically, Niida is silent to a particular embodiment containing all of the claimed elements in combination.  Thus, the rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over the same reference.

Applicant’s amendment renders the rejection under 35 USC 103 over Bowen moot.  Specifically, Bowen is silent to “B2O3 in a range from 8.22 to 10 wt%”.  Thus, the rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Zhang.

Applicant’s amendment renders the rejection under 35 USC 103 over Brodkin moot.  Specifically, Brodkin is silent to “B2O3 in a range from 8.22 to 10 wt%”.  Thus, the rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Zhang.

Claim Objections
Claim 8 is objected to because of the following informalities:  for improved consistency and clarity, it is respectfully suggested that claim 8 is amended to replace “comprising” in line 2 of the claim with “wherein the glass, glass ceramic, or ceramic comprises” and replace “and 2 in range from 0 to 0.04 wt%” in the last 2 lines of the claim with “and further comprises  SeO2 in range from 0 to 0.04 wt%”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites, 
The glass, glass ceramic, or ceramic as claimed in claim 1, further comprising: 
SiO2 in a range from 60 to 70 wt%, 
A12O3 in a range from 1 to 5 wt%,   
ZnO in a range from 5 to 7 wt%, 
TiO2 in a range from 3.5 to 8 wt%, 
FeO in a range from 0 to 5 wt%, and 
Na2O in a range from 2 to 10 wt%, and/or 
K2O in a range from 3.5 to 10 wt%.
2, A12O3 ZnO, and TiO2.  Adding an additional 60-70% of SiO2 to the 60-75% SiO2 in claim 1 would result in over 100% which is not possible.  If Applicant intends to further limit the ranges of the ingredients already established in claim, it is respectfully suggested that applicant amend the claim to read,
The glass, glass ceramic, or ceramic as claimed in claim 1, wherein the glass, glass ceramic or ceramic comprises 
SiO2 in a range from 60 to 70 wt%, 
ZnO in a range from 5 to 7 wt%, 
TiO2 in a range from 3.5 to 8 wt%, 
A12O3 in a range from 3.8 to 4.5 wt%, and
B2O3 in range from 8.22 to 10 wt%, and wherein the glass, glass ceramic or ceramic further comprises  
FeO in a range from 0 to 5 wt%, and 
Na2O in a range from 2 to 10 wt%, and/or 
K2O in a range from 3.5 to 10 wt%.

Claim 8 recites, 
The glass, glass ceramic, or ceramic as claimed in claim 2, comprising: 
SiO2 in a range from 62 to 66 wt%, 
Al2O3 in a range from 3.8 to 4.5 wt%, 
TiO2 in a range from 3.5 to 4.5 wt%, 

FeO in a range from 0.001 to 0.005 wt%, 
Na2O in a range from 5.9 to 6.5 wt%, 
K2O in a range from 8.3 to 9.1 wt%, and 
SeO2 in a range from 0 to 0.04 wt%.
Claim 8 depends ultimately from claim 1 which sets out the inclusion of B2O3, however said B2O3 is absent from the composition of claim 8.  The claim is indefinite because it is unclear if B2O3 is or is not included in the claimed composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niida et al. (US 2009/0088309 A1, Apr. 2, 2009, hereafter as “Niida”).
The invention is drawn to a glass, glass ceramic, or ceramic, comprising SiO2 in a range from 60 to 75 wt%, ZnO in a range from 5 to 7 wt%, TiO2 in a range from 3.5 to 8 wt%, Al2O3 in a range from 3.8 to 4.5 wt%, B2O3 in a range from 8.22 to 10 wt%, and wherein the glass, glass ceramic, or ceramic is inhibitory against biofilm formation; products thereof, and a method of using thereof.
Regarding instant claim 1, Niida teaches glass compositions comprising SiO2, ZnO, TiO2, Al2O3 and B2O3 and amounts thereof (abstract; Table 2).  Niida generally teaches compositions comprising 60-79% SiO2, 0 -10% ZnO, 0.02-10% TiO2, 0-10% Al2O3 and 0-13% (exclusive of 13%) B2O3.  For instance, Example 7 comprises 63.8% SiO2, 6.3% ZnO, 3.7% TiO2, 3.1% Al2O3 and 8.5% B2O3 and Examples 9-11 comprise 64.6% SiO2, 5.9% ZnO, 4.0% TiO2, 4.2% Al2O3 and 7.2% B2O3 (Table 2). 
2O3 whereas the claims require 3.8-4.5% Al2O3 and Examples 9-11 teach the claimed composition which the exception of 7.2% B2O3 whereas the claims require 8.22-10% B2O3.
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  
Because the claimed ranges lie inside the general ranges disclosed in Niida and because the claimed ranges are “merely close” to the amounts taught in the Examples of Niida, a prima facie case of obviousness exists.  Furthermore, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of Al2O3 and arrive at the claimed amount of 3.8-4.5% by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Niida teaches the general conditions of the claim, that is, to include Al2O3 in an amount of 3.1% and up to 10% and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of B2O3 and arrive at the claimed amount of 8.2-10% by way of routine experimentation with a reasonable expectation of success. One of 2O3 in an amount of 7.2% and up to but not including 13% and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Niida is silent to the explicit limitation, “wherein the glass, glass ceramic, or ceramic is inhibitory against biofilm formation”, however MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  MPEP 2112.01(I) also states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.  As discussed supra, Niida teaches a substantially identical composition and, as such, claimed properties including inhibition of biofilm formation are presumed to be necessarily present.
Regarding instant claim 2, Niida teaches several glass compositions comprising SiO2, ZnO, TiO2, Al2O3, B2O3, FeO, and Na2O and/or K2O in amounts within the claimed ranges (abstract; Table 2).  For instance, Example 7 comprises 63.8% SiO2, 6.3% ZnO, 3.7% TiO2, 3.1% Al2O3, 8.5% B2O3, 4 ppm Fe2O3, 6.7% Na2O, and 7.2% K2O and Examples 9-11 comprise 64.6% SiO2, 5.9% ZnO, 4.0% TiO2, 4.2% Al2O3, 7.2% B2O3, 4-9 ppm Fe2O3, 6.4% Na2O, and 7.5% K2O (Table 2). 
Regarding instant claim 3, Niida teaches the abovementioned compositions.  Said compositions do not include Ag, P2O5, or F and as such meet the limitations of “a content of Ag of less than 0.3 wt%”, “a content of P2O5 of less than 0.5 wt%” and “a content of F of less than 1 wt%” because said ranges are inclusive of 0%.
claim 8, Niida is silent to a particular composition having all of the components in the amounts claimed in combination. In particular, FeO in a range from 0.001 to 0.005 wt% and K2O in a range from 8.3 to 9.1 wt% in combination with the other components.  However, as discussed above, Niida broadly teaches up to 15% for K2O, preferably 10% or less and most preferably between 4 to 10% which fully encompasses the claimed range of K2O (abstract; [0041]).  Niida also teaches including from 0.5 to 50 ppm (0.00005 to 0.005%) Fe2O3 which fully encompasses the claimed range of FeO (abstract; [0053]-[0058]).  MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. 
 Niida teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the composition of Niida by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).
claims 13 and 14, Niida teaches that the glass compositions are used to form a glass substrate ([0014]).
Thus, the teachings of Niida render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/21/2021, regarding the 102 rejection over Niida have been fully considered and they are persuasive.  Niida is silent to a particular embodiment that anticipates the newly amended composition of claim 1.  Accordingly, the 102 rejection has been withdrawn.  However, a new 103 rejection over Niida is applicable.
	Applicant argues that Niida does not disclose or infer that the disclosed compositions inhibit biofilm formation.  Applicant points to data in the instant specification that allegedly shows unexpected results.  Remarks, page 7.
In response, it is respectfully submitted MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  MPEP 2112.01(I) also states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.  As discussed in the rejection, Niida teaches a substantially identical composition and, as such, claimed properties including inhibition of biofilm formation are presumed to be necessarily present.  MPEP 2112.01(I) further states, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”.  Regarding Applicant’s allegation of unexpected results, it is respectfully submitted that MPEP 716.02(e) states that the data must prima facie case of obviousness.  The comparative examples in the instant specification are not the closest prior art.  Niida teaches a particular composition that differs by 0.7% of Al2O3 (Example 7) as well as other compositions that differ by 1.02% of B2O3 (Examples 9-11).  Thus, Niida is the closest prior art.  For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 1-8, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2003/0099762 A1, May 29, 2003, hereafter as “Zhang”).
The instant invention is described above.
Regarding instant claim 1, Zhang teaches a multilayer coating for implants such as orthopedic and dental implants (abstract).  Zhang teaches said coating comprises a binder that is a glass composition, wherein the preferred glass composition comprises about 67.8-80% SiO2, about 4-6% Al2O3, about 6-12% B2O3, about 8-15% (Na2O, K2O, and Li2O), about 0.5-3% (ZrO2 + TiO2), and about 0.5-4% (BaO, ZnO, MgO, and CaO) ([0044]), wherein BaO, ZnO, MgO, and CaO can be used in addition to, or in place of, at least part of the Na2O to increase the chemical stability of the glass in body fluid ([0049]).
Zhang is silent to the particular range of SiO2 being 60-75%, the particular range of Al2O3 being 3.8 to 4.5 wt%, and the particular range of B2O3 in the range of 8.22 to 10%.  However, each range taught in Zhang (about 67.8-80% SiO2, about 4-6% Al2O3, about 6-12% B2O3) either overlaps or encompasses the claimed ranges (60-75% SiO2, 3.8-4.5% Al2O3, 8.22-10% B2O3).  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges  prima facie case of obviousness exists”.  Because the claimed ranges overlap or lie inside with the ranges disclosed in Zhang, a prima facie case of obviousness exists.
Zhang is silent to TiO2 in a range of 3.5 to 8% and ZnO in a range from 5-7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select the particular oxides, TiO2 and ZnO with a reasonable expectation of success because Zhang teaches a finite number of alternative compounds suitable for the glass composition that would yield predictable results.
MPEP 2144.05(I) states, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  
Because the claimed ranges (3.5-8% TiO2 and 5-7% ZnO) are “merely close” to the amounts taught by Zhang (about 0.5-3% TiO2 and about 0.5-4% ZnO), a prima facie case of obviousness exists.  
Zhang is silent to the explicit limitation, “wherein the glass, glass ceramic, or ceramic is inhibitory against biofilm formation”, however MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  MPEP 2112.01(I) also states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.  As discussed supra, Zhang teaches a substantially identical composition and, as such, claimed properties including inhibition of biofilm formation are presumed to be necessarily present.
Regarding instant claim 2, Zhang, as discussed above, teaches the preferred glass composition comprises about 67.8-80% SiO2, about 4-6% Al2O3, about 6-12% B2O3, about 8-15% (Na2O, K2O, and Li2O), about 0.5-3% (ZrO2 + TiO2), and about 0.5-4% (BaO, ZnO, MgO, and CaO) ([0044]).  Zhang also teaches a particular glass composition that contains 67.80% SiO2, 10.30% B2O3, 8.30% Na2O, 5.20% Al2O3, 4.20% K2O, 2.10% LiO2, 1.05% ZrO2, and 1.05% TiO2 ([0086]).  It is noted that the composition does not include FeO; however, the claim range of 0-5% is met by the teachings of Zhang because 0% is included in the claimed range.  
Zhang is silent to a particular embodiment that further includes Na2O in range of 2-10% and/or K2O in range of 3.5-10%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include Na2O and/or K2O in the amounts claimed with a reasonable expectation of success because Zhang teaches that Na2O and K2O in a total amount of about 8-15% or 8.3% and 4.2%, respectively are suitable compounds for the purpose of supplying bridged oxygen between SiO2 and B2O3 networks  in the glass composition ([0048]).
Regarding instant claim 3, Zhang teaches the abovementioned compositions.  Said compositions do not include Ag, P2O5, or F and as such meet the limitations of “a content of Ag of less than 0.3 wt%”, “a content of P2O5 of less than 0.5 wt%” and “a content of F of less than 1 wt%”.
Regarding instant claims 4-6, Zhang teaches that the glass compositions are used in the fabrication of coatings for implants such as orthopedic and dental implants (abstract; [0074]).  Zhang teaches that the coatings are intended for humans and animals ([0029], [0050], [0109] and [0117]).  Said dental implants are introducible, implantable and/or attachable to a human or animal body.
claim 7, Zhang teaches that the glass compositions are used in the fabrication of coatings for implants (abstract).
Regarding instant claim 8, Zhang as discussed above, teaches the preferred glass composition comprises about 67.8-80% SiO2, about 4-6% Al2O3, about 6-12% B2O3, about 8-15% (Na2O, K2O, and Li2O), about 0.5-3% (ZrO2 + TiO2), and about 0.5-4% (BaO, ZnO, MgO, and CaO) ([0044]).  Zhang also teaches a particular glass composition that contains 67.80% SiO2, 10.30% B2O3, 8.30% Na2O, 5.20% Al2O3, 4.20% K2O, 2.10% LiO2, 1.05% ZrO2, and 1.05% TiO2 ([0086]). 
Zhang is silent to the particular amounts Na2O in a range from 5.9-6.5% and K2O in a range from 8.3-9.1%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include Na2O and K2O in the amounts claimed with a reasonable expectation of success because Zhang teaches that Na2O and K2O in a total amount of about 8-15% are suitable compounds for the purpose of supplying bridged oxygen between SiO2 and B2O3 networks  in the glass composition ([0048]).  
Furthermore, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of Na2O and K2O and arrive at the claimed amounts of 5.9-6.5% and 8.3-9.1%, respectively, by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to 2O and K2O in a total amount of about 8-15% and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Zhang is silent to the particular amounts of TiO2 in a range from 3.5-4.5%,
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select the particular oxide, TiO2 with a reasonable expectation of success because Zhang teaches a finite number of alternative compounds suitable for the glass composition that would yield predictable results.
Also, MPEP 2144.05(I) states, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  
Because the claimed range (3.5-4.5% TiO2) is “merely close” to the range taught by Zhang (about 0.5-3% TiO2), a prima facie case of obviousness exists.  
Zhang is silent to SiO2 in a range from 62-66% and FeO in a range from 0.001-0.005%. 
However, MPEP 2144.05(I) also applies because the claimed ranges (62-66% SiO2 and 0.001-0.005% FeO) are “merely close” to the ranges taught by Zhang (about 67.8-80% SiO2 and 0% FeO).  Thus, a prima face case of obviousness exists.
Said compositions do not include SeO2 and as such meet the limitations of “SeO2 in a range from 0 to 0.4 wt%” because 0% is included in the claimed range.
Regarding instant claims 13 and 14, Zhang teaches that the glass compositions are used to form implant coatings (abstract).  Thus, said implant coatings comprise the glass compositions and are also formed from the glass ceramic compositions.
claim 16, Zhang further teaches a method of coating an implant comprising depositing a first layer on the surface of a metallic implant, depositing an apatite and a binder (i.e., the glass composition) composite, and sintering ([0075]).  
	Thus, the teachings of Zhang render the instant claims prima facie obvious.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruben et al. (US 2015/0101841 A1, Apr. 16, 2015, hereafter as “Ruben”) in view of Zhang et al. (US 2003/0099762 A1, May 29, 2003, hereafter as “Zhang”).
The instant invention is drawn to a carrier member, comprising (A) a casing including titanium and/or a titanium alloy, wherein the casing defines a feedthrough therein that opens to a feedthrough opening, (B) a functional element within the feedthrough therein, and (C) an insulating element including the glass, glass ceramic, or ceramic of claim 1 hermetically sealing the feedthrough opening therein, wherein the functional element is selected from the group consisting of an electrical conductor, an optical fiber, a waveguide, a hollow waveguide, a tube, and a capillary.
Ruben is drawn to devices having hermetic, electrical feedthroughs, wherein the electrical feedthroughs provide an electrically conductive path extending from the interior of a sealed enclosure or housing to a point outside the enclosure, the electrically conductive path comprises a conductor pin, wire or other conductive member or material, which is electrically insulated from the container composed of a conductive material ([0001] and [0002]).  Ruben teaches that said devices are implantable medical devices ([0002], [0019] and [0021]).  Ruben teaches that the feedthrough member is a conductive metal such as titanium, tungsten, niobium, etc. and a non-conductive coating such as parylene, silicone, deposited glass or other non-
Ruben is silent to the particular glass composition of claim 1.
Zhang teaches a multilayer coating for metallic implants, particularly on implants made of titanium, Ti6Al4V, CoCrMo and stainless steel alloys (abstract).  Zhang teaches said coating comprises a binder that is a glass composition, wherein the preferred glass composition comprises about 67.8-80% SiO2, about 4-6% Al2O3, about 6-12% B2O3, about 8-15% (Na2O, K2O, and Li2O), about 0.5-3% (ZrO2 + TiO2), and about 0.5-4% (BaO, ZnO, MgO, and CaO) ([0044]), wherein BaO, ZnO, MgO, and CaO can be used in addition to, or in place of, at least part of the Na2O to increase the chemical stability of the glass in body fluid ([0049]).  Zhang also teaches matching the thermal expansion coefficients of the coating and the metallic substrate as close as possible to reduce cracking and improve bond strength ([0051], [0055] and [0056]).
Both Ruben and Zhang are drawn to implantable devices comprising metallic (e.g., titanium) and glass components, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular glass composition of Zhang into the invention of Ruben with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Ruben and Zhang are both concerned with the keeping the thermal expansion coefficients of the metal and glass to be as close to the same as possible and Zhang teaches that the similar thermal expansion coefficients are advantageous because it effectively reduces cracking and improves bond strength.
2 being 60-75%, the particular range of Al2O3 being 3.8 to 4.5 wt%, and the particular range of B2O3 in the range of 8.22 to 10%.  However, each range taught in Zhang (about 67.8-80% SiO2, about 4-6% Al2O3, about 6-12% B2O3) either overlaps or encompasses the claimed ranges (60-75% SiO2, 3.8-4.5% Al2O3, 8.22-10% B2O3).  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Because the claimed ranges overlap or lie inside with the ranges disclosed in Zhang, a prima facie case of obviousness exists.
Ruben and Zhang are silent to TiO2 in a range of 3.5 to 8% and ZnO in a range from 5-7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select the particular oxides, TiO2 and ZnO with a reasonable expectation of success because Zhang teaches a finite number of alternative compounds suitable for the glass composition that would yield predictable results.
MPEP 2144.05(I) states, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  
Because the claimed ranges (3.5-8% TiO2 and 5-7% ZnO) are “merely close” to the amounts taught by Zhang (about 0.5-3% TiO2 and about 0.5-4% ZnO), a prima facie case of obviousness exists.  
Ruben and Zhang are silent to the explicit limitation, “wherein the glass, glass ceramic, or ceramic is inhibitory against biofilm formation”, however MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case supra, Zhang teaches a substantially identical composition and, as such, claimed properties including inhibition of biofilm formation are presumed to be necessarily present.
	Thus, the combined teachings of Ruben and Zhang render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617